


110 HR 2364 IH: Local Food and Farm Support

U.S. House of Representatives
2007-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2364
		IN THE HOUSE OF REPRESENTATIVES
		
			May 17, 2007
			Mr. Blumenauer (for
			 himself, Mrs. Boyda of Kansas,
			 Mr. Kagen,
			 Mrs. Gillibrand,
			 Mr. Rush, Mr. Payne, Ms.
			 Schakowsky, and Mr. Allen)
			 introduced the following bill; which was referred to the
			 Committee on Agriculture,
			 and in addition to the Committee on Education and Labor, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To promote expanded economic opportunities for farmers
		  and ranchers through local and regional markets, expand access to healthy food
		  in underserved communities, provide access to locally and regionally grown food
		  for schools, institutions, and consumers, and strengthen rural-urban linkages,
		  and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Local Food and Farm Support
			 Act
			(b)Table of
			 contents
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Grants to support value-added agricultural
				products.
					Sec. 3. Healthy food enterprise development
				program.
					Sec. 4. Direct farmer to consumer marketing assistance
				program.
					Sec. 5. WIC farmer’s market nutrition program.
					Sec. 6. Senior farmers’ market nutrition program.
					Sec. 7. Community food project competitive grants.
					Sec. 8. Authorization level for farm-to-cafeteria
				activities.
					Sec. 9. Purchases of locally produced foods.
					Sec. 10. School preference study.
					Sec. 11. Food stamp fruit and vegetable incentive
				program.
					Sec. 12. Independent evaluation of Department of Agriculture
				commodity purchase process.
					Sec. 13. Urban agriculture production program.
				
			2.Grants to support
			 value-added agricultural productsThe Agricultural Risk Protection Act of 2000
			 (7 U.S.C. 1621 note; Public Law 106–224) is amended by striking section 231 and
			 inserting the following new sections:
			
				231.Grants to
				support value-added agricultural products
					(a)DefinitionsIn
				this section:
						(1)Value-added
				agricultural product
							(A)In
				generalThe term value-added agricultural product
				means any agricultural commodity or product that—
								(i)(I)has undergone a change in
				physical state;
									(II)was produced in a manner that enhances
				the value of the agricultural commodity or product, as demonstrated through a
				business plan that shows the enhanced value, as determined by the Secretary;
				or
									(III)is physically segregated in a manner
				that results in the enhancement of the value of the agricultural commodity or
				product; and
									(ii)As a result of
				the change in physical state or the manner in which the agricultural commodity
				or product was produced or segregated—
									(I)the customer base
				for the agricultural commodity or product has been expanded; and
									(II)a greater portion
				of the revenue derived from the marketing, processing, or physical segregation
				of the agricultural commodity or product is available to the producer of the
				commodity or product.
									(B)InclusionThe
				term includes such farm- or ranch-based renewable energy conservation and
				generation projects as are ineligible for assistance under section 9006 of the
				Farm Security and Rural Investment Act of 2002 and are otherwise eligible for
				this program, as determined by the Secretary.
							(2)Mid-tier value
				chainThe term mid-tier value chain means supply
				networks that link independent producers with businesses and cooperatives that
				market value-added agricultural products in a manner that—
							(A)specifically
				targets and strengthens the profitability and competitiveness of mid-sized
				family farms, that are not larger than family farms, as defined in regulations
				pursuant to section 302 of the Consolidated Farm and Rural Development;
							(B)obtains agreement
				from the eligible agricultural producer group, farmer or rancher cooperative,
				or majority-controlled producer-based business venture engaged in the value
				chain in the method for price determination; and
							(C)adheres to clear
				and transparent social, environmental, economic, and consumer standards and
				equitable business practices throughout all parts of the supply network.
							(3)Socially
				disadvantaged farmerThe term
				socially disadvantaged farmer has the meaning given the term in
				section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C.
				2003 (e)).
						(b)Grant
				programFrom amounts made available to carry out this section,
				the Secretary shall award competitive grants—
						(1)to an eligible
				independent producer (as determined by the Secretary) of a value-added
				agricultural product to assist the producer—
							(A)in developing a
				business plan for viable marketing opportunities for the value-added
				agricultural product; or
							(B)in developing
				strategies that are intended to create marketing opportunities for the
				producer;
							(2)to an eligible
				agricultural producer group, farmer or rancher cooperative, or
				majority-controlled producer-based business venture (as determined by the
				Secretary) to assist the entity—
							(A)in developing a
				business plan for viable marketing opportunities in emerging markets for a
				value-added agricultural product; or
							(B)in developing
				strategies that are intended to create marketing opportunities in emerging
				markets for the value-added agricultural product; and
							(3)to
				nonprofit organizations, educational institutions, and units of government to
				assist producers and groups eligible under paragraph (A) or (B) by—
							(A)providing training
				or technical assistance; or
							(B)conducting
				outreach on the availability of the program and application
				requirements.
							(c)Grant amounts
				and allocations
						(1)In
				generalExcept as provided in paragraph (2), the total amount
				provided under this section to a grant recipient shall not exceed
				$500,000.
						(2)Feasibility
				study grantsThe total amount provided under this section to a
				grant recipient for a feasibility study grant shall not exceed $100,000.
						(3)Majority-controlled
				producer-based business venturesThe amount of grants provided to
				majority-controlled producer-based business ventures under subsection (b)(2)
				for a fiscal year may not exceed 10 percent of the amount of funds that are
				used to make grants for the fiscal year under this section.
						(4)Farm and
				ranch-based renewable energyThe amount of grants provided for
				farm and ranch-based renewable energy conservation and generation for a fiscal
				year may not exceed 15 percent of the amount of funds that are used to make
				grants for the fiscal year under this section.
						(5)Mid-tier value
				chainsTo the maximum extent practicable, the amount of grants
				provided for mid-tier value chains for a fiscal year shall be not less than 15
				percent of the amount of funds that are used to make grants for the fiscal year
				under this section.
						(6)Socially
				disadvantaged farmers and ranchersTo the maximum extent practicable, the
				amount of grants provided for projects which include the significant
				participation of socially disadvantaged farmers and ranchers for a fiscal year
				shall be not less than 10 percent of the amount of funds that are used to make
				grants for the fiscal year under this section.
						(7)Training,
				technical assistance, and outreachThe amount of grants provided
				to nonprofit organizations, educational institutions, and units of government
				under subsection (b)(3) for a fiscal year may not exceed 10 percent of the
				amount of funds that are used to make grants for the fiscal year under this
				section.
						(8)Small and
				individual producer grantsThe Secretary may provide for separate
				funding pools for proposals requesting less than $50,000 grants and for
				individual producer grants.
						(d)Grantee
				strategiesA recipient of a grant under this section shall use
				the grant—
						(1)to develop a
				business plan or perform a feasibility study to establish a viable marketing
				opportunity for a value-added agricultural product; or
						(2)to provide capital
				to establish alliances or business ventures that allow the producer of the
				value-added agricultural product to better compete in domestic or international
				markets.
						(e)Priority
						(1)In
				generalIn awarding grants the Secretary shall give the priority
				to projects that—
							(A)are 100 percent
				producer owned;
							(B)contribute to
				increasing the number and quality of self-employment opportunities in farming
				and ranching by increasing value-added opportunities for beginning farmers and
				ranchers, socially disadvantaged farmers and ranchers, and other operations
				that are not larger than family farms, as defined in regulations pursuant to
				section 302 of the Consolidated Farm and Rural Development Act;
							(C)help retain and
				enhance small and medium-sized farms and ranches and preserve productive farm
				and ranch lands;
							(D)conserve and
				enhance the quality of land, water, and energy resources, wildlife habitat, and
				other landscape values and amenities in rural areas; and
							(E)support new
				ventures that do not have well-established market or product development staffs
				and budgets.
							(2)Mid-tier value
				chain grantsIn awarding grants pursuant to subsection (b)(2),
				the Secretary shall give priority to projects that facilitate partnerships that
				may involve businesses, cooperatives, non-profit organizations, agencies, and
				educational institutions.
						(3)Regional
				balanceIn awarding grants the Secretary shall to the maximum
				extent practicable ensure that all States and regions are able to
				participate.
						(f)TermA
				grant under this section shall have a term that does not exceed three
				years.
					(g)Simplified
				applicationThe Secretary shall offer a simplified application
				form and process for project proposals requesting less than $50,000.
					(h)FundingNot
				later than 30 days after the date of enactment of the
				Local Food and Farm Support
				Act, on October 1, 2008, and on each October 1 thereafter through
				October 1, 2012, of the funds of the Commodity Credit Corporation, the
				Secretary shall make available to carry out this section $60,000,000. Such
				amounts shall remain available until expended.
					232.Family Farmer
				and Rancher Viability and Innovation Fund
					(a)EstablishmentThe
				Secretary shall establish a demonstration program to be known as the
				Family Farmer and Rancher Viability and Innovation Fund under
				which the Secretary shall make grants to groups of producers who operate not
				larger than family farms, as defined in regulations pursuant to section 302 of
				the Consolidated Farm and Rural Development Act, for innovative strategies,
				other than marketing value-added agricultural products, that enhance viability,
				profitability, and competitiveness through joint efforts.
					(b)FundingOf
				the amounts made available under section 231(h) for each fiscal year, the
				Secretary shall use to carry out this section—
						(1)not less than $2
				million for fiscal year 2008;
						(2)not less than $3
				million for fiscal year 2009; and
						(3)not less than $10
				million for fiscal years 2010 through
				2012.
						.
		3.Healthy food
			 enterprise development programTitle II of the Specialty Crops
			 Competitiveness Act of 2004 (Public Law 108–465) is amended by adding at the
			 end the following:
			
				204.Healthy food
				enterprise development program
					(a)FindingsCongress
				makes the following findings:
						(1)The average distance fresh foods,
				especially fresh fruits and vegetables, travel from point of production to
				point of retail sale has increased over the past three decades to at least
				1,500 miles as referenced in a 2003 report from Iowa State University.
						(2)It is in the
				public interest that agricultural producers, including small and mid-sized
				family farms and ranches, socially disadvantaged farmers and ranchers, and
				beginning farmers and ranchers, have access to a local and regional processors
				and distributors to foster competitive markets and improve farm and ranch
				profitability.
						(3)Improving producer
				access to processing, distribution, and other marketing services can
				significantly enhance consumer access to affordable locally and
				regionally-produced foods.
						(4)Increasing the
				availability of locally and regionally-produced food is especially in important
				for improving food access in underserved communities.
						(5)Renewal of local
				and regional food systems will encourage the preservation of farm and ranch
				lands and spur natural resource and environmental improvements.
						(b)PurposeThe
				purpose of this section is to support farm and ranch income by significantly
				enhancing a producer’s share of the final retail product price through improved
				access to competitive processing and distribution systems which deliver
				affordable, locally and regionally produced foods to consumers, improve food
				access in underserved communities, and help save farm and ranch land and
				protect natural resources.
					(c)DefinitionsIn
				this section:
						(1)Beginning farmer
				or rancherThe term beginning farmer or rancher has
				the meaning given the term qualified beginning farmer or rancher
				in section 343(a) of the Consolidated Farm and Rural Development Act (7 U.S.C.
				1991(a)).
						(2)Eligible
				entityThe term eligible entity includes—
							(A)a small or
				midsized processor, distributor, wholesaler, or retail food outlet;
							(B)a group of
				producers operating as a legally recognized marketing alliance;
							(C)a producer-owned
				cooperative;
							(D)a nonprofit
				organization;
							(E)an economic
				development or community development corporation;
							(F)a unit of State or
				local government; and
							(G)an academic
				institution.
							(3)Indian
				tribeThe term Indian tribe has the meaning given
				the term in section 4 of the Indian Self-Determination and Education Assistance
				Act (25 U.S.C. 450b).
						(4)Locally or
				regionally produced foodThe term locally or regionally
				produced food means any agricultural product distributed within the
				locality or region in which the agricultural product is produced in a manner
				that ensures that—
							(A)typically convey
				information regarding the product origin, production practices, or other
				similar information which is a source of value to the end-use consumer;
							(B)the income of the
				producer is increased through maximization of the share of the retail food
				price retained by the producer;
							(C)consumers are
				provided with affordable agricultural products produced, processed, and
				distributed in the locality or region of the consumers; and
							(D)have traveled at least less than half of
				the current average distance of all food produced and consumed in the United
				States as determined by the Secretary
							(5)SecretaryThe
				term Secretary means the Secretary of Agriculture.
						(6)Socially
				disadvantaged farmer or rancherThe term socially
				disadvantaged farmer or rancher has the meaning given the term in
				section 355(e) of the Consolidated Farm and Rural Development Act (7 U.S.C.
				2003(e)).
						(7)Underserved
				communityThe term underserved community includes
				any community that may have, as determined by the Secretary—
							(A)limited access to
				affordable, healthy foods, including fresh fruits and vegetables, in grocery
				retail stores or farmer-to-consumer direct markets;
							(B)high incidences of
				diet-related diseases, including obesity;
							(C)high rates of
				hunger or food insecurity; or
							(D)severe or
				persistent poverty in urban or rural communities, including Indian tribal
				communities.
							(d)Grant
				program
						(1)EstablishmentThe
				Secretary, acting through the head of the market services branch of the
				Agricultural Marketing Service, shall establish a program under which the
				Secretary shall provide grants, on a competitive basis, to eligible entities to
				conduct enterprise feasibility studies (including studies of consumer
				preference), in accordance with the purpose of this section.
						(2)ApplicationTo
				be eligible to receive a grant under this subsection, an eligible entity shall
				submit to the Secretary an application at such time, in such manner, and
				containing such information as the Secretary may require.
						(3)Coordination
				with other agenciesIn carrying out the program under this
				subsection, the Secretary shall coordinate, with respect to the development of
				the program and reviews of grant applications, with—
							(A)the Cooperative
				State Research, Education, and Extension Service; and
							(B)the Rural Business
				Cooperative Service.
							(4)PriorityIn
				providing grants under this subsection, the Secretary shall give priority to
				applications with proposed projects that—
							(A)convey food products produced, processed,
				distributed near to point of final retail purchase, with the total distance a
				food product travels to the point of retail purchase as a measure of product
				freshness and compliance with the purpose in subsection (b);
							(B)are from
				partnerships of 2 or more eligible entities;
							(C)include features
				effectively targeting participation by socially disadvantaged farmers or
				ranchers or beginning farmers or ranchers;
							(D)increase employment
				opportunities in underserved communities;
							(E)support small and mid-sized farm viability
				and increase farming opportunities; or
							(F)establish and
				maintain satisfactory environmental and labor standards, including worker
				protection.
							(5)Maximum
				amountThe amount of a grant provided under this subsection shall
				not exceed $250,000.
						(6)TermA
				grant provided under this subsection shall have a term of not more than 3
				years.
						(7)Reports
							(A)In
				generalEach eligible entity that receives a grant under this
				subsection shall submit to the Secretary an annual report describing the
				results and progress of each feasibility study to ensure sufficient progress is
				achieved with respect to the goals of the projects carried out by the eligible
				entity.
							(B)Public
				availabilityThe Secretary shall ensure that any information
				contained in a report under subparagraph (A) relating to consumer preference or
				producer availability is made available to the public.
							(8)FundingOn
				October 1, 2008, and on each October 1 thereafter through October 1, 2013, out
				of any funds in the Treasury not otherwise appropriated, the Secretary of the
				Treasury shall transfer to the Secretary to carry out this subsection
				$5,000,000, to remain available until expended.
						(e)Enterprise
				development loan program
						(1)EstablishmentThe
				Secretary, acting through the Agricultural Marketing Service, shall establish a
				program under which the Secretary shall provide loans and loan guarantees to
				eligible entities and individual producers for use in accordance with paragraph
				(6).
						(2)Coordination
				with other agenciesIn
				carrying out the program under this subsection, the Secretary shall coordinate,
				with respect to the development of the program, reviews of applications, and
				implementation with the Rural Business Cooperative Service.
						(3)ApplicationTo
				be eligible to receive a loan or loan guarantee under this subsection, an
				eligible entity or individual producer shall submit to the Secretary an
				application at such time, in such manner, and containing such information as
				the Secretary may require.
						(4)Requirements
							(A)PriorityIn
				providing loans and loan guarantees under this subsection, the Secretary shall
				give priority to applications with proposed projects that—
								(i)convey food products produced, processed,
				distributed near to point of final retail purchase, with the total distance a
				food product travels to the point of retail purchase as a measure of product
				freshness and compliance with the purpose in subsection (b);
								(ii)are from
				partnerships of 2 or more eligible entities;
								(iii)include features effectively targeting
				participation by socially disadvantaged farmers or ranchers or beginning
				farmers or ranchers;
								(iv)increase
				employment opportunities in underserved communities;
								(v)establish and
				maintain clear environmental and labor standards, including worker protection;
				or
								(vi)support small and mid-sized farm viability
				and increase farming opportunities.
								(B)LimitationThe
				Secretary shall ensure that no recipient of a loan or loan guarantee under this
				subsection holds, or significantly benefits from, more than 1 loan or guarantee
				for the term of the loan or guarantee.
							(5)Direct
				loans
							(A)In
				generalThe Secretary shall provide loans under this
				subsection—
								(i)on
				an annual and competitive basis;
								(ii)after conducting
				a review of applicable applications in accordance with subsection
				(c)(3);
								(iii)in a manner that
				is economically sound, as determined by the Secretary;
								(iv)that may be
				subordinated to loans made by local private lenders; and
								(v)in
				an amount equal to not more than $1,500,000, as adjusted to reflect changes for
				the 12-month period ending the preceding November 30 in the Consumer Price
				Index for All Urban Consumers published by the Bureau of Labor Statistics of
				the Department of Labor.
								(B)Interest
				rateThe interest rate of a loan provided under this
				subsection—
								(i)shall be
				equivalent to the interest rate of securities of the United States Treasury of
				comparable maturity as of the date on which the loan is provided;
								(ii)may be offered as
				a variable rate to allow lower-interest payments until an eligible entity is
				able to pay higher-interest payments, subject to the condition that the total
				interest rate does not exceed the standard interest rate of the Department of
				the Treasury, as in existence on the date on which the loan is approved;
				and
								(iii)shall not
				change, in the aggregate, during the term of the loan.
								(C)RepaymentAn
				eligible entity or individual producer shall repay the Secretary an amount
				equal to the amount of the loan received by the eligible entity or individual
				producer (including interest) by not later than 15 years after the date on
				which the loan is provided.
							(D)Underserved
				communitiesThe Secretary shall defer repayment of a loan
				(including interest) provided to an eligible entity located in an underserved
				community for the 3-year period beginning on the date on which the loan is
				provided.
							(6)Loan
				guarantees
							(A)Rates
								(i)In
				generalExcept as provided in clauses (ii) and (iii), the rate of
				a loan guarantee provided under this subsection shall be not less than 80
				percent and not more than 90 percent.
								(ii)Certain
				recipientsThe rate of a loan guarantee provided under this
				subsection to an eligible entity that serves primarily a majority of socially
				disadvantaged farmers or ranchers or beginning farmers or ranchers, as
				determined by the Secretary, shall be not less than 95 percent.
								(iii)Certain
				projectsThe rate of a loan guarantee provided under this
				subsection for a project that, as determined by the Secretary, will result in
				increased employment in a low-income community, an economic empowerment zone,
				or such other similar area as the Secretary may designate, shall be not less
				than 95 percent.
								(B)Eligible
				lendersFor purposes of loan guarantees under this paragraph,
				eligible lender institutions include—
								(i)community
				development financial institutions;
								(ii)community
				development banks;
								(iii)credit
				unions;
								(iv)banks owned by
				Indian tribes; and
								(v)such other
				institutions as the Secretary may designate to ensure equitable access to loan
				guarantees—
									(I)in each State;
				and
									(II)to Indian tribal
				organizations.
									(C)Maximum
				amountThe amount of a loan guarnateed under this subsection
				shall not exceed $1,500,000, as adjusted to reflect changes for the 12-month
				period ending the preceding November 30 in the Consumer Price Index for All
				Urban Consumers published by the Bureau of Labor Statistics of the Department
				of Labor.
							(7)Use of
				fundsAn eligible entity or individual producer shall use funds
				provided pursuant to a loan or loan guarantee under this subsection to develop
				processing, distribution, and information infrastructure for locally or
				regionally produced food, in accordance with the purpose of this section,
				including through—
							(A)construction of
				new infrastructure;
							(B)rehabilitation of
				existing infrastructure;
							(C)activities to
				support the development of marketing networks and alliances;
							(D)development of
				information infrastructure, including websites;
							(E)purchases of
				equipment for processing, distribution, transportation, storage, and other
				related purposes; and
							(F)other activities,
				as the Secretary determines to be appropriate.
							(8)FundingOn
				October 1, 2008, and on each October 1 thereafter through October 1, 2013, out
				of any funds in the Treasury not otherwise appropriated, the Secretary of the
				Treasury shall transfer to the Secretary to carry out this subsection
				$35,000,000, to remain available until expended, of which—
							(A)not less than
				$15,000,000 shall be used for each fiscal year to provide loans under paragraph
				(4); and
							(B)not less than
				$10,000,000 shall be used for each fiscal year to provide loan guarantees under
				paragraph (5).
							(f)Grant and loan
				program requirements
						(1)Technical
				assistance and outreach
							(A)In
				generalThe Secretary shall—
								(i)provide to the
				public information relating to the grant and loan programs under this section;
				and
								(ii)provide technical
				assistance to—
									(I)socially
				disadvantaged farmers or ranchers;
									(II)Indian tribal
				organizations;
									(III)low-income
				populations; and
									(IV)other underserved
				communities and producers.
									(B)Service
				providersIn carrying out subparagraph (A), the Secretary may
				enter into contracts, on a competitive basis, with entities that, as determined
				by the Secretary—
								(i)demonstrate
				experience in serving socially disadvantaged farmers or ranchers and other
				underserved communities and producers;
								(ii)include, in the
				governance structure of the entity, 2 or more members representing the targeted
				communities served by the entity; and
								(iii)will share
				information developed or used by the entity with—
									(I)researchers;
									(II)practitioners;
				and
									(III)other interested
				parties.
									(C)FundingOn
				October 1, 2008, and on each October 1 thereafter through October 1, 2013, out
				of any funds in the Treasury not otherwise appropriated, the Secretary of the
				Treasury shall transfer to the Secretary to carry out this paragraph not less
				than $200,000 and not more than an amount equal to 5 percent of the funds
				required to carry out this program, to remain available until expended.
							(2)LimitationsFor
				purposes of the programs under this section, the Secretary—
							(A)shall not give
				preference to any entity based on an agricultural commodity produced or
				supported by the entity; and
							(B)shall encourage,
				to the maximum extent practicable, projects that use infrastructure efficiently
				for more than 1 agricultural product.
							(3)ReportNot
				less frequently than once each year, the Secretary shall submit to Congress a
				report that describes the programs (including the level of participation in
				each program) under this section, including information relating to—
							(A)projects carried
				out under this section;
							(B)characteristics of
				the agricultural producers and communities served by the projects;
							(C)the benefits of
				the projects;
							(D)data necessary to
				comply with—
								(i)section 2501A of
				the Food, Agriculture, Conservation, and Trade Act of 1990 (7 U.S.C. 2279–1);
				or
								(ii)section
				8(b)(5)(B) of the Soil Conservation and Domestic Allotment Act (16 U.S.C.
				590h(b)(5)); and
								(E)outreach and
				technical assistance activities carried out by the Secretary under paragraph
				(1).
							.
		4.Direct farmer to
			 consumer marketing assistance programSection 6 of the Farmers-to-Consumers Direct
			 Marketing Act of 1976 (7 U.S.C. 3005) is amended to read as follows:
			
				6.Direct farmer to
				consumer marketing assistance program
					(a)FindingsThe
				Congress finds that—
						(1)agricultural
				direct farmer to consumer marketing activities, including farmers markets,
				roadside stands, community supported agriculture, internet, mail-order, and
				other similar direct order marketing activities significantly enhance the
				ability of agricultural producers to retain a greater share of their products’
				retail value;
						(2)direct
				farmer-to-consumer marketing activities are a crucial component of the current
				and future viability of small and mid-sized farms and ranches, and beginning
				and socially disadvantaged farmers and ranchers; and
						(3)agricultural
				direct marketing activities contribute to the health and well-being of
				consumers in rural, urban, and tribal communities by providing access to
				healthy, fresh, and affordable food.
						(b)EstablishmentThe Secretary shall carry out a program, to
				be known as the Direct to Consumer Marketing Assistance Program
				(referred to in this section as the Program), to make grants to
				eligible entities for projects to establish, expand, and promote farmers’
				markets, and other farmer to consumer direct marketing opportunities.
					(c)Program
				purposesThe purposes of the Program are—
						(1)to increase
				domestic consumption of agricultural commodities by improving and expanding, or
				assisting in the improvement and expansion of direct producer to consumer
				marketing opportunities;
						(2)to develop, or aid
				in the development of, new direct producer to consumer marketing
				opportunities;
						(3)to increase direct
				producer to consumer direct marketing opportunities in underserved areas by
				providing, to the maximum extent possible, not less than twenty-five percent of
				program grants to projects in areas determined underserved by the
				Secretary.
						(d)Eligible
				entitiesAn entity shall be eligible to receive a grant under the
				Program if the entity is—
						(1)two or more
				farmers and or farm vendors who sell their own products through a common
				channel of distribution;
						(2)producer networks
				and associations;
						(3)a local
				government;
						(4)a nonprofit
				corporation;
						(5)a public benefit
				corporation;
						(6)an economic
				development corporation;
						(7)a regional
				farmers’ market authority; or
						(8)such other entity
				as the Secretary may designate.
						(e)Eligible
				activitiesEligible direct farmer-to-consumer activities
				include—
						(1)farmers
				markets;
						(2)roadside
				stands;
						(3)community
				supported agriculture;
						(4)activities to
				support the use of EBT at farmers markets and, where feasible, other direct
				market enterprises;
						(5)pick your own
				operations;
						(6)internet and mail-order sales with eligible
				entities qualifying as producer networks and associations under this section
				limited to those engaged in emerging markets;
						(7)producer-run
				agritourism activities facilitating the direct sale of agricultural products;
				and
						(8)other similar
				ventures as determined by the Secretary.
						(f)LimitationsAn
				eligible entity may not use a grant or other assistance provided under this
				Program for the purchase, construction, or rehabilitation of a building or
				structure.
					(g)Criteria and
				guidelinesThe Secretary shall establish criteria and guidelines
				for the submission, evaluation, and funding of proposed projects under the
				Program.
					(h)FundingNot
				later than 30 days after the date of enactment of the
				Local Food and Farm Support
				Act, on October 1, 2008, and on each October 1 thereafter through
				October 1, 2012, of the funds of the Commodity Credit Corporation, the
				Secretary shall make available to carry out this subsection $25,000,000. Such
				funds shall remain available until
				expended.
					.
		5.WIC
			 farmer’s market nutrition programSection 17(m)(9)(A) of the Child Nutrition
			 Act of 1966 (42 U.S.C. 1786(m)(9)(A)) is amended—
			(1)in clause (i), by
			 striking 2009 and inserting 2013; and
			(2)by striking clause
			 (ii) and inserting the following:
				
					(ii)Mandatory
				fundingOf the funds of the Commodity Credit Corporation, the
				Secretary shall make available to carry out this subsection $20,000,000 for
				fiscal year 2008, $30,000,000 for fiscal year 2009, $45,000,000 for fiscal year
				2010, $60,000,000 for fiscal year 2011, and not less than $75,000,000 for
				fiscal year 2012 and each fiscal year thereafter. Such funds shall remain
				available until
				expended.
					.
			6.Senior farmers’
			 market nutrition programSection 4402 of the Farm Security and Rural
			 Investment Act of 2002 (7 U.S.C. 3007) is amended—
			(1)in subsection (a)
			 by striking $5,000,000 and all that follows through
			 2007, and inserting $20,000,000 for fiscal year 2008,
			 $30,000,000 for fiscal year 2009, $45,000,000 for fiscal year 2010, $60,000,000
			 for fiscal year 2011, and not less than $75,000,000 for fiscal year 2012 and
			 each fiscal year thereafter, and
			(2)in subsection
			 (b)—
				(A)in paragraph (2)
			 by striking and at the end,
				(B)in paragraph (3)
			 by striking the period at the end and inserting ; and,
			 and
				(C)by adding at the
			 end the following:
					
						(4)to promote the
				transition to organic and other environmentally beneficial food production
				systems.
						;
				and
				(3)by adding at the
			 end the following new subsection:
				
					(d)Eligible
				participants; benefits levelsThe regulations required by
				subsection (c)
						(1)shall allow for
				participation by farmers markets, and roadside stands, community supported
				agriculture programs; and
						(2)shall not limit
				the ability of State or regional programs to set benefit levels per individual
				senior.
						.
			7.Community food
			 project competitive grants
			(a)Authority to
			 provide assistanceSection 25(b) of the Food Stamp Act of 1977 (7
			 U.S.C. 2034(b)) is amended—
				(1)in paragraph (1)
			 by striking From amounts made available to carry out this Act, the
			 Secretary may and inserting The Secretary shall;
			 and
				(2)by striking
			 paragraph (2) and inserting the following:
					
						(2)Funding
				amountsFrom amounts made available to carry out this Act, the
				Secretary shall use $60,500,000 for each of fiscal years 2008 through 2013 to
				make grants under this
				section.
						.
				(b)Preference for
			 certain projectsSection 25(d) of the Food Stamp Act of 1977 (7
			 U.S.C. 2034(d)) is amended—
				(1)in paragraph (3)
			 by striking or at the end;
				(2)in paragraph (4)
			 by striking the period at the end and inserting ; or; and
				(3)by adding at the
			 end the following:
					
						(5)serve special
				project needs in areas of—
							(A)transportation and
				processing for expanding institutional and emergency food service demand for
				local food;
							(B)retail access to
				healthy foods in underserved markets;
							(C)integration of
				urban and metro-area food production in food projects; and
							(D)technical
				assistance for youth, socially disadvantaged individuals, and limited resource
				groups.
							.
				(c)Matching funds
			 requirementsSection 25(e)(1) of the Food Stamp Act of 1977 (7
			 U.S.C. 2034(e)(1)) is amended by striking 50 and inserting
			 75.
			(d)Term of
			 grantSection 25(f)(2) of the Food Stamp Act of 1977 (7 U.S.C.
			 2034(f)(2)) is amended by striking 3 and inserting
			 5.
			(e)FundingSection
			 25(h)(4) of the Food Stamp Act of 1977 (7 U.S.C. 2034(h)(4)) is amended—
				(1)by
			 striking fiscal years 2003 through 2007 and inserting
			 fiscal years 2008 through 2013; and
				(2)by striking
			 $200,000 and inserting $500,000.
				8.Authorization
			 level for farm-to-cafeteria activitiesSection 18 of the Richard B. Russell
			 National School Lunch Act (42 U.S.C. 1769) is amended in subsection (i)(2) by
			 striking such sums as are necessary and all that follows through
			 the period at the end and inserting to carry out this subsection
			 $20,000,000 for each of fiscal years 2008 through 2013..
		9.Purchases of
			 locally produced foods
			(a)In
			 generalThe Secretary
			 shall—
				(1)allow institutions
			 participating in the school lunch program under this Act, the Department of
			 Defense Farm to School Program and the programs established by the Child
			 Nutrition Act of 1966 (42 U.S.C. 1773) to use geographic preferences in their
			 bidding and procurement programs to purchase, in addition to other food
			 purchases, locally produced foods for meal programs;
				(2)advise
			 institutions participating in a program described in paragraph (1) of the
			 policy described in that subparagraph and post information concerning the
			 policy on the website maintained by the Secretary;
				(3)in accordance with
			 requirements established by the Secretary, provide startup grants to not more
			 than 200 institutions to defray the initial costs of equipment, materials, and
			 storage facilities, and similar costs, incurred in carrying out the policy
			 described in paragraph (1);
				(4)report to Congress
			 annually concerning implementation of this section.
				(b)Clarification
			 regarding geographic preferencesNothing in this Act or any other
			 provision of law shall be construed to preempt, prohibit, or otherwise limit
			 the authority of institutions participating in the programs described in
			 subsection (a)(1) of this section  from using geographic preferences in their
			 bidding and procurement programs to purchase, in addition to other food
			 purchases, locally produced foods for meal programs.
			(c)Authorization of
			 appropriations
				(1)In
			 generalThere is authorized to be appropriated to carry out this
			 section $400,000 for each of fiscal years 2007 through 2012 to remain available
			 until expended.
				(2)LimitationNo
			 amounts may be made available to carry out this section unless specifically
			 provided by an appropriation Act.
				10.School
			 preference studyThe Secretary
			 of Agriculture shall carry out a study on the preferences of elementary and
			 secondary schools for commodity distribution, including the extent to which
			 such schools prefer commodity distribution to include fresh fruits and
			 vegetables, and submit to Congress a report on the results of the study. The
			 report shall include an analysis of the logistical issues that would impede
			 efforts to increase the extent to which commodity distribution to schools
			 includes fresh fruits and vegetables, and shall include recommendations for
			 improving the availability of fresh fruits and vegetables to schools.
		11.Food stamp fruit
			 and vegetable incentive program
			(a)EstablishmentThere is hereby established a demonstration
			 project within the Food Stamp Program to provide incentives for program
			 participants to purchase more fruits and vegetables. This demonstration project
			 shall be available to all States that submit to the Secretary a plan that meets
			 the requirements of this section. Approved projects that meet plan requirements
			 may operate within a State for a period of up to five years but not beyond
			 September 30, 2012.
			(b)State plan
			 requirementsState proposals to operate a fruit and vegetable
			 incentive demonstration project shall provide a description of the
			 following:
				(1)the incentive
			 mechanism that will be implemented and how it will be implemented;
				(2)the categories of
			 fruit and vegetable purchases to which the incentive will apply;
				(3)the plan to inform
			 food stamp consumers of the incentive and of the categories of fruits and
			 vegetables to which the incentive applies;
				(4)the nutrition
			 education activities that will be conducted to support the incentive;
				(5)the methodology to
			 be used to evaluate the impact of the incentive on the food purchases of food
			 stamp households when utilizing Food Stamp Program benefits;
				(6)the plan to meet
			 the following assurances:
					(A)that if project
			 incentives apply to fresh fruits and/or fresh vegetables, the incentive will be
			 operative in established farmers’ markets for food stamp consumers who purchase
			 fruits or vegetables in those venues;
					(B)that operation of
			 the demonstration project at the point of sale will not cause food stamp
			 consumers to be delayed or to be identified to the general public as Food Stamp
			 Program participants;
					(C)that food
			 retailers and farmers’ market vendors approved to accept food stamp purchases
			 have participated in the planning of the operation of the incentive mechanism
			 at point of purchase;
					(D)that no more than
			 25 percent of the federal funds expended by or pursuant to the State agency
			 plan will be utilized for administrative, educational and or evaluative
			 purposes; and
					(E)that the State
			 agency will provide quarterly reports on the administrative costs of the
			 project and annual reports on the impact of the project on food stamp purchases
			 of fruits and vegetables;
					(c)Plan
			 approvalThe Secretary shall approve State fruit and vegetable
			 incentive demonstration project proposals that adequately address the required
			 elements.
			(d)Incentive
			 mechanismA State submitting a proposed plan for the fruit and
			 vegetable demonstration project shall select one of the following incentive
			 mechanisms for implementation—
				(1)bonus payments,
			 not to exceed 10 percent of purchases of qualifying fruits and vegetables,
			 which will be credited to the electronic benefit account of the food stamp
			 consumer and may be used to make additional purchases; or
				(2)bonus vouchers, not
			 to exceed the value of 10 percent of purchases of qualifying fruits and
			 vegetables, which may be used to purchase additional fruits or
			 vegetables.
				(e)Categories of
			 fruits and vegetablesA State submitting a proposed plan for the
			 fruit and vegetable demonstration project shall apply the incentive mechanism
			 to one or more of the following food categories:
				(1)fresh
			 fruits;
				(2)fresh
			 vegetables;
				(3)canned
			 fruits;
				(4)canned
			 vegetables;
				(5)frozen
			 fruits;
				(6)frozen
			 vegetables;
				(7)dried
			 fruits;
				(8)dried
			 vegetables.
				A food
			 product that consists of one or more reconstituted or reprocessed fruits or
			 vegetables, or which consists of less than 100 percent fruit juice, may not be
			 included in a State’s plan of food products to which the incentive
			 applies.(f)Administrative
			 costsThe Secretary shall reimburse all State administrative
			 costs related to the operation and evaluation of a demonstration project. No
			 State administrative cost share may be required.
			(g)EvaluationOn
			 or before January 1, 2012, the Secretary shall report to Congress on the impact
			 of the incentives implemented by the States on total food purchases by food
			 stamp consumers.
			12.Independent
			 evaluation of Department of Agriculture commodity purchase process
			(a)Evaluation
			 requiredThe Secretary of Agriculture shall arrange to have
			 performed an independent evaluation of the commodity purchasing processes (and
			 the statutory and regulatory authority underlying such processes) used by the
			 Department of Agriculture to remove surplus commodities from the market and
			 support commodity prices and producer incomes, especially with regard to
			 activities under section 32 of the Act of August 24, 1935 (7 U.S.C. 612c) and
			 the importance of increasing purchases of perishable specialty crops.
			(b)Submission of
			 resultsNot later than one year after the date of the enactment
			 of this Act, the Secretary of Agriculture shall submit to Congress a report on
			 the results of the evaluation.
			13.Urban
			 agriculture production program
			(a)Findings
				(1)Urban agriculture
			 production serves health, food security, economic and community development
			 goals.
				(2)Urban communities
			 at risk for obesity, Type II diabetes and other chronic diet related diseases
			 benefit from the access to fresh agricultural products and gardens where good
			 nutritional behavior and healthy food choices are modeled.
				(3)Community and
			 school gardens and other urban agriculture enterprises are entry points for new
			 food system workers and farmers who value healthy food choices.
				(b)PurposeTo
			 improve food security, address obesity, increase access to healthy food and
			 nutrition education in low income areas, grow the number of urban agricultural
			 enterprises, community and school gardens, and the services provided to
			 them.
			(c)EstablishmentThe
			 Secretary, acting through the Natural Resources Conservation Service (NRCS) and
			 in cooperation with Cooperative State Research, Education and Extension Service
			 (CSREES) and other agencies as appropriate, establish an Urban Agriculture
			 Production Program which will promote agricultural production capacity in
			 metropolitan counties.
			(d)AssistanceIn
			 carrying out this program, the Secretary shall—
				(1)provide urban
			 agriculture production grants, provide technical assistance and carry out
			 information and education programs to foster food production in towns and
			 cities; and
				(2)provide a priority
			 for projects seeking to direct fresh produce to food insecure communities and
			 neighborhoods surrounding production sites.
				(e)Funding
			 amountsFrom amounts made available to carry out this section the
			 Secretary shall use $5,000,000 for each of fiscal years 2008 through 2012 to
			 make grants under this section.
			(f)Eligible
			 entitiesTo be eligible for a grant under subsection (b), a
			 private nonprofit entity, must—
				(1)have experience in
			 areas of—
					(A)planning,
			 constructing and maintaining public community or school gardens; and
					(B)nonprofit
			 entrepreneurial youth or job skills training in low-income communities;
					(2)demonstrate
			 competency to implement a project, provide fiscal accountability, collect data,
			 and prepare reports and other necessary documentation; and
				(3)demonstrate a
			 willingness to share information with researchers, practitioners, and other
			 interested parties.
				(g)Preference for
			 certain projectsIn selecting urban agriculture production
			 projects to receive assistance under subsection (b), the Secretary shall give a
			 preference to projects designed to—
				(1)develop and
			 strengthen linkages between urban producers, community-based organizations,
			 private businesses, schools and other public institutions and agencies;
				(2)operate in
			 underserved markets and low income neighborhoods; and
				(3)engage with youth,
			 the elderly, and immigrant communities.
				(h)Matching funds
			 requirements
				(1)RequirementsThe
			 Federal share of the cost of establishing or carrying out a community food
			 project that receives assistance under subsection (b) may not exceed 75 percent
			 of the cost of the project during the term of the grant.
				(2)CalculationIn
			 providing for the non-Federal share of the cost of carrying out a community
			 food project, the entity receiving the grant shall provide for the share
			 through a payment in cash or in kind, fairly evaluated, including facilities,
			 equipment, or services.
				(3)SourcesAn
			 entity may provide for the non-Federal share through State government, local
			 government, or private sources.
				(i)Term of
			 grant
				(1)Single
			 grantAn urban food project may be supported by only a single
			 grant under subsection (b).
				(2)TermThe
			 term of a grant under subsection (b) may not exceed 3 years.
				(j)Technical
			 assistance and related informationIn carrying out this section,
			 the Secretary may provide technical assistance regarding urban food projects,
			 processes, and development to any entity seeking the assistance.
			
